DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 and 03/16/2022 was considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  line 4 recities "sidding" instead of "siding".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-12, 15-17, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sievers US20140115989.
Claims 1 and 17. Sievers discloses a wall assembly comprising: a frame assembly (28) having a top member (30), a bottom member (32) opposite to said top member, and a plurality of vertical members (34) coupled to and extending between said top and bottom members with said frame assembly having an interior side and an exterior side opposite to said interior side (Fig.5); an outer sheathing layer (46) having an interior surface and an exterior surface (48), said sheathing layer coupled to said frame assembly and extending from said exterior side of said frame assembly and terminating at an exterior surface of said sheathing layer (Fig.4); and a closed cell inner foam layer (60) disposed between and bonded to plurality of vertical members of said frame assembly and bonded to said interior surface of sheathing layer for coupling said layer to said frame assembly, (Fig.5) wherein the sheathing layer is laminated with a lamination (P.0083 - radiant barrier).

Claims 6, 8 and 21. Sievers discloses the sheathing layer is mechanically fastened to the frame assembly using fasteners (27) selected from the group consisting of nails, screws and staples. (Fig.3 and P.0028 - note fastener secures 26 and 46 to the frame).

Claim 7. Sievers discloses said wall assembly is made of a material selected from the group consisting of wood, steel, metal, and metal alloy (P.0030 discloses the top, bottom, and vertical members 30, 32, 34 are typically coupled together using fasteners 36, such as nails and/or screws).

Claims 9, 10, 22, and 23. Sievers discloses the closed cell inner foam layer comprises a sprayable closed cell foam selected from the group consisting of polyurethane foams, polyurea foam and any combination thereof. (P.007 - a sprayable foam selected from the group of polyurethane sprayable foams, polyurea sprayable foams)

Claim 11. Sievers discloses the closed cell polyurethane foam layer disposed on and between the plurality of vertical members has a thickness of from about 0.75 to about 1.5 inches (P.0078 - 1.5 to 2.5).

Claim 12. Sievers discloses the sheathing layer is bonded directly to the closed cell foam layer such that the foam layer and the sheathing layer forms a laminated composite layer (Fig.5).

Claim 15. Sievers discloses said assembly is adapted to receive an exterior covering (26) of a building, said covering comprises cladding, and insulating foam panel, said cladding comprises siding, brick, stucco, cultured stone, fiber cement, wood, and vinyl (Fig.3).

Claim 16. Sievers discloses the wall assembly is secured to the exterior covering by exterior fasteners (27) comprising nails, screws, or ties (P.0028).

Claim 24. Sievers discloses using the wall assembly as a wall of a building (P.005) having improved load, structural stability (P.0030), thermal and moisture resistance (P.0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sievers US20140115989.
Claims 2 and 18. Sievers discloses any suitable vapor barrier layer coupled to the exterior surface (P.0083) but fails to disclose a non-perforated, non-woven polyolefin permeable membrane or a spunbonded polypropylene fabric membrane. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form the sheathing lamination from a non-perforated, non-woven polyolefin permeable membrane or a spunbonded polypropylene fabric membrane with the motivation of moisture proofing the sheathing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claims 3-5, and 19-20. Sievers fails to disclose  the sheathing layer comprises at least one closed cell foam selected from the group consisting of expanded polystyrene; extruded polystyrene; and polyisocyanurate or the sheathing layer comprises rigid insulated oriented strand board (OSB), plywood, cementitious board, or mineral based board or the sheathing layer comprises at least one closed cell foam selected from the group consisting of expanded polystyrene, extruded polystyrene, polyisocyanurate, and graphite particles.
	It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form the sheathing from extruded polystyrene or rigid insulated oriented strand board (OSB) to provide sufficient support for the exterior cladding while attaining the desired R value and maintaining the structural and thermal resistance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claims 13 and 14. Sievers discloses a wall assembly comprising: a frame assembly (28) having a top member (30), a bottom member (32) opposite to said top member, and a plurality of vertical members (34) coupled to and extending between said top and bottom members with said frame assembly having an interior side and an exterior side opposite to said interior side (Fig.5); an outer sheathing layer (46) having an interior surface and an exterior surface (48), said sheathing layer coupled to said frame assembly and extending from said exterior side of said frame assembly and terminating at an exterior surface of said sheathing layer (Fig.4); and a closed cell inner foam layer (60) comprises a sprayable closed cell foam selected from the group consisting of polyurethane foams, polyurea foam and any combination thereof (P.007 - a sprayable foam selected from the group of polyurethane sprayable foams, polyurea sprayable foams) disposed between and bonded to plurality of vertical members of said frame assembly and bonded to said interior surface of sheathing layer for coupling said layer to said frame assembly, (Fig.5) wherein the sheathing layer is laminated with a lamination (P.0083 - radiant barrier).
	Sievers fails to disclose the sheathing layer comprises at least one closed cell foam selected from the group consisting of expanded polystyrene; extruded polystyrene; and polyisocyanurate or graphite polystyrene rigid foam insulation. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form the sheathing from extruded polystyrene or graphite polystyrene rigid foam insulation to provide sufficient support for the exterior cladding while attaining the desired R value and maintaining the structural and thermal resistance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice..  
	Sievers also fails to disclose said lamination is a non-perforated, non-woven polyolefin permeable membrane or a spunbonded polypropylene fabric membrane. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form the sheathing lamination from a non-perforated, non-woven polyolefin permeable membrane or a spunbonded polypropylene fabric membrane with the motivation of moisture proofing the sheathing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633